Exhibit 10.3

 

CONFIDENTIAL TREATMENT REQUESTED BY ALIGN TECHNOLOGY, INC.

 

JOINT DEVELOPMENT, MARKETING

AND SALES AGREEMENT

 

This Joint Development, Marketing and Sales Agreement (the “Agreement”) is made
and entered into as of the “Effective Date” (defined below) by and between Align
Technology, Inc., a Delaware Corporation, having a place of business at 881
Martin Avenue, Santa Clara, California 95050 (“Align”), and Ormco Corporation, a
Delaware corporation, with offices at 1717 West Collins Avenue, Orange,
California 92867, (“Ormco”, each a “Party”, together the “Parties”).

 

WHEREAS, Ormco is engaged in the manufacture, distribution, sale and marketing
of orthodontic products including, among other things, a customized fixed
bracket and wire system and method of placing customized appliances on the teeth
of patients;

 

WHEREAS, Align is also engaged in the manufacture, distribution, sale and
marketing of an orthodontic product, namely a removable aligner;

 

WHEREAS, the Parties desire to enter into a business relationship related to the
development, marketing and sale of a solution for treating malocclusions
consisting of the use of both Ormco fixed customized brackets and wires and
Align’s removable aligners; and

 

WHEREAS, the Parties acknowledge that they must share know-how, sales resources
and information in order to create and market a new joint solution that would be
marketed to dental professionals worldwide and the Parties desire to set forth
the terms on which the Parties shall collaborate in the design, development,
production, marketing and sale of an initial joint solution product and future
joint solutions that the Parties determine to make;

 

NOW THEREFORE, in consideration of the foregoing, and of the mutual covenants
and promises as set forth herein, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereof agree as follows:

 

1.                                      Definitions.

 

As used herein, the following words or phrases have the following meanings:

 

1.1           “13D Group” means any group of persons formed for the purpose of
acquiring, holding, voting or disposing of voting securities which would be
required under Section 13(d) of the Exchange Act, and the rules and regulations
promulgated thereunder, to file a statement on Schedule 13D pursuant to
Rule 13d-1(a) or a Schedule 13G pursuant to Rule 13d-1(c) with the SEC as a
“person” within the meaning of Section 13(d)(3) of the Exchange Act if such
group beneficially owned voting securities of the Company representing more than
5% of any class of voting securities then outstanding.

 

1.2           “Affiliates” shall mean any corporation, company or other legal
entity which controls, is controlled by, or is under common control with, a
Party directly or

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

indirectly through one or more intermediaries, but any such corporation, company
or legal entity shall be deemed to be an Affiliate only as long as such control
exists. For purposes of this definition, “control” means direct or indirect
ownership of more than fifty percent (50%) of (i) the voting power of the shares
or other securities of the corporation or company for election of directors (or
other managing authority) or (ii) interest in the net assets or profit of a
legal entity which is not a corporation or company.

 

1.3           “Align Intellectual Property” means any and all Intellectual
Property owned or controlled by Align or its Affiliates as of the Effective Date
or written, invented, developed or otherwise created thereafter solely by or on
behalf of Align or its Affiliates, or separately acquired by Align or its
Affiliates, and expressly excludes any Ormco Intellectual Property.

 

1.4           “Align Products” shall mean the systems and products provided to a
dental professional by Align to enable that dental professional to provide its
patients a set of removable aligners designed to move the teeth of an
orthodontic patient to a final occlusion determined by the patient’s treating
dental professional.

 

1.5           “Change in Control” means any of the following: (i) a merger,
consolidation, statutory share exchange or other business combination or
transaction involving a Party where the existing stockholders of the Party
immediately prior to the effective date of such merger, consolidation or other
business combination or transaction own less than 50% of the total voting
securities of the surviving corporation following such merger, consolidation or
other business combination or transaction in equivalent proportions to their
interests prior to such effective date; (ii) any person or 13D Group becomes a
beneficial owner, directly or indirectly, of 50% or more of the aggregate number
of the voting securities of the Party or of properties or assets constituting
50% or more of the consolidated assets of the Party and its subsidiaries;
(iii) in any case not covered by (ii), the Party issues securities representing
50% or more of its total voting power, including by way of a merger or other
business combination with the Party or any of its subsidiaries; or (iii) a sale
of all or substantially all the assets of the Party; provided, however, that a
Change in Control shall not be deemed to occur if a Party that is a wholly-owned
subsidiary as of the date hereof continues to be controlled by the same ultimate
parent entity.

 

1.6           “Effective Date” means August 16, 2009.

 

1.7           “Hereof,” “herein, and “hereunder” when used in this Agreement
shall refer to the Agreement as a whole, unless the context otherwise requires.

 

1.8           “Hybrid Solution(s)” shall mean the use of the Ormco Product and
Align Product in combination to treat malocclusions including the set-up, the
design, and manufacturing of one or more customized fixed appliances, arch
wires, and removable aligners designed for use on the teeth of an orthodontic
patient.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

1.9           “Intellectual Property” means any or all of the following and all
rights in, arising out of, or associated therewith: (A) all United States and
foreign patents and utility models and applications therefor and all reissues,
divisions, re-examinations, renewals, extensions, provisionals, continuations
and continuations-in-part thereof and equivalent or similar rights anywhere in
the world in inventions and discoveries including without limitation invention
disclosures (“Patents”); (B) all trade secrets and other rights in know-how and
confidential or proprietary information (including Proprietary Information)
(“Trade Secrets”); (C) all copyrights, copyright registrations and applications
therefor and all other rights corresponding thereto throughout the world
(“Copyrights”); (D) trademarks, service marks, trade dress, company names, brand
names, logos, and fictitious names, together with any and all worldwide vested
and/or inchoate rights in and to any or all of the foregoing
(“Trademarks”);(E) utility models and/or any other form of protection of various
forms of intellectual and/or industrial property recognized anywhere in the
world including any and all rights of domestic and/or foreign priority; and
(F) any similar, corresponding or equivalent rights to any of the foregoing
anywhere in the world, including the right to sue and recover damages for
infringements including, without limitation, any past infringements.

 

1.10         “Joint Development Intellectual Property” means any and all
Intellectual Property written, invented, developed or otherwise created by Align
and Ormco jointly in the course of the Project during the Term of this
Agreement.  Whether Intellectual Property written, invented, developed or
otherwise created in the course of the Project during the Term of this Agreement
is “jointly” written, invented, developed or otherwise created shall be
determined in accordance with the applicable sections of United States Code
Title 35 — Patents, or, with respect to original works of authorship or rights
in semiconductor topology applicable sections of United States Code Title 17 —
Copyrights, regardless of whether the Intellectual Property is patentable,
copyrightable, or eligible for mask work right protection.  Joint Development
Intellectual Property shall not include any Align Intellectual Property or Ormco
Intellectual Property.

 

1.11         “Ormco Intellectual Property” means any and all Intellectual
Property owned by Ormco or its Affiliates as of the Effective Date or invented,
developed or otherwise created thereafter solely by or on behalf of Ormco or its
Affiliates, or separately acquired by Ormco or its Affiliates, and expressly
excludes any Align Intellectual Property.

 

1.12         “Ormco Products” shall mean the systems and products provided to a
dental professional by Ormco that enables the dental professional to provide a
patient fixed orthodontic appliances, arch wires, and placement jigs that have
been created for use on that particular individual orthodontic patient.

 

1.13         “Project” means the design, development, implementation, testing,
modification and/or improvement of the Hybrid Solution, whether products,
hardware, software, electronic, mechanical or otherwise.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

1.14         “Proprietary Information” means information, data, know-how, trade
secrets or experience whether patentable or not including, without limitation,
all design or manufacturing techniques, operating instructions, machinery
designs, raw materials or products specifications, drawings, blue prints, all
computer programs, source code, algorithms, software routines, microcode and
other similar data and any other technical and commercial information relating
to the research, design, development, manufacture, assembly, use or sale of
orthodontic appliances.

 

1.15         “Regulatory Authorities” shall mean the United States Food and Drug
Administration (“FDA”) and all other governmental or regulatory authorities
existing anywhere in the world having jurisdiction over the marketing,
manufacture and/or commercial sale of the Hybrid Solution or any component
thereof.

 

1.16         “Specifications” means those performance and other specifications
for the operation, form and other material characteristics of a Hybrid Solution
(or portion thereof) as determined by the Parties in accordance with this
Agreement.

 

1.17         “Term” means the period from the Effective Date through the
Termination Date.

 

1.18         “Termination Date” means any date upon which this Agreement shall
terminate in accordance with the terms hereof.

 

2.                                      Steering Committee.

 

2.1           The Parties will organize the Steering Committee promptly after
the Effective Date of this Agreement.  The initial membership of the Steering
Committee shall be composed of the President of Ormco, the Vice President of
Marketing and Product Development for Ormco, a member of Ormco’s Product
Management Group, a member of Align’s Sales Management Group, the Vice President
of Operations of Align and the Vice President of Research and Development, and
ITG of Align.  The Parties may, from time to time, change or replace their
representative on the Steering Committee with another person having a similar
level of responsibility as the person being replaced.  The Steering Committee
shall convene on such schedule (but not less frequently than monthly) and employ
such procedures as it shall determine from time to time in good faith, and,
except as otherwise specifically required by this Agreement, shall act by
unanimous consent.

 

2.2           The Steering Committee will provide general oversight and
coordination of the Parties’ collaboration for the Project, and will be
responsible for overseeing the creation of development and marketing plans and
schedules for the Project, monitoring the Parties’ progress on the development
and marketing of the Hybrid Solutions, and determining the content and frequency
of reports to be generated by the parties.  The Steering Committee may develop
and unanimously agree upon work plans to address all such activities as it
determines, and make amendments thereto, including with respect those terms
relating to the commercialization and marketing of the Hybrid Solution. 

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Each Party will conduct its respective activities designated in each such agreed
upon work plan in the manner and on the schedule specified therein.

 

2.3           Contacts.  The Steering Committee will designate employees at both
Ormco and Align who will serve as (i) the technical persons responsible for
facilitating communications between Align and Ormco regarding the design,
development, and testing of the Hybrid Solutions and all enhancements to it;
(ii) persons with authority to review and approve on behalf of such Party usage
of the Product Tradename (as per Section 10), (iii) the persons responsible for
the development and implementation of all advertising and marketing initiatives
for the Hybrid Solutions, (iv) persons responsible for coordinating all sales
and customer service activities with respect to the Hybrid Solution, and
(v) persons responsible for coordinating all manufacturing and shipping
operations related to the Hybrid Solution.  Each party may request the Steering
Committee to change its respective contacts at any time by providing the
Committee with a written notice requesting the change and explaining the reason
for the request.

 

2.4           The Parties will resolve deadlock among the Steering Committee
through the Executive Review procedure described in Section 13.7 below.

 

2.5           Executive Sponsors. Each Party shall appoint a member of its
senior management as an executive sponsor for the Project (“Executive
Sponsor”).  Executive Sponsors will be responsible for monitoring the Parties’
relationship, conducting periodic briefings for each other and their management
teams, and providing a defined means of communication with other senior
executives. Each Party may change its Executive Sponsor at any time by written
notice to the other Party.

 

3.                                      Joint Development.

 

3.1           Development of the Product.  Subject to the terms and conditions
of this Agreement, Align and Ormco shall cooperate with and assist each other in
the joint design and development of the Hybrid Solution.  The development of the
Hybrid Solution shall seek to include the functionalities described in Exhibit A
attached hereto and such other Specifications to which the Parties agree.

 

3.2           Any work plan created to develop the Hybrid Solution must be
unanimously approved by the Steering Committee.  As applicable, each work plan
shall include, among other things:

 

(1)           The Specifications for the Hybrid Solution;

 

(2)           Delivery and acceptance guidelines for deliverables and product or
process identified in the mutually agreed upon plan, including all Hybrid
Solutions prior to any commercial launch of the same;

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

(3)           Allocation of responsibility for the actions required for
development, implementation, marketing and support of the of the Hybrid
Solutions;

 

(4)           Establishment of the Parties’ respective corresponding personnel,
and other resource commitments to the development of the Hybrid Solutions; and

 

(5)           Establishment of a schedule for carrying out the development and
marketing activities for such Hybrid Solutions.

 

The Parties presently anticipate completing the development of Hybrid Solution
1.0 (as described in Exhibit A hereto) [*], subject to applicable regulatory
compliance.

 

3.3           Enhancements to the Product.  No less often than quarterly, the
Steering Committee shall, during the course of its regularly scheduled monthly
meetings, review (and modify as applicable) the Hybrid Solution development road
map and associated work plan.  Ormco and Align each acknowledge that from time
to time it may be advantageous to develop enhancements to the Hybrid Solutions
that incorporate enhancements to the Parties’ respective product offerings that
are components of the Hybrid Solution.  The Parties shall work together to agree
on the timing, extent or nature of such enhancements and/or revisions, or on the
sharing of expense with respect to such enhancements and/or revisions.

 

3.4           Costs of Performance.  Except as otherwise specifically provided
in this Agreement, each Party will bear the costs and expenses of performing its
obligations hereunder.

 

3.5           Taxes.  Neither Party shall be obligated to pay any taxes of the
other or any other expenses for which the other Party is liable to pay under
applicable law based upon or in connection with the transactions contemplated by
this Agreement.

 

4.             Costs of Manufacture.  Ormco shall bear all the costs and
expenses, including taxes, related to the manufacture and shipping of the Ormco
Product and Align shall bear all the costs and expenses, including taxes,
related to the manufacture and shipping of the Align Product.

 

5.             No License Fee.  No license fee shall be due by either Align or
Ormco with respect to Align Product or Ormco Product as incorporated into the
Hybrid Solutions as marketed and sold in accordance with this Agreement.  This
Section 5 shall not apply to any product that is sold by either Align or Ormco
independent of the Hybrid Solution even though the product being sold may be
used for the same purpose as the component supplied by that Party to the Hybrid
Solution.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

6.             Marketing and Sales.

 

6.1           Terms and Conditions of Sales.  The members of the Steering
Committee shall research and analyze applicable data in order to determine
negotiate and to reach agreement on the following matters as soon and as rapidly
as practicable following the Effective Date within a timeframe as established by
the Steering Committee but no later than [*]: (i) the initial list prices for
the Hybrid Solution [*], (ii) the discounts that will be available to the
various sales channels, (iii) the other terms and conditions of the sales of the
Hybrid Solution to third party dental professionals (it being understood that
any software provided to customer shall be subject to software end user licenses
and not subject to sale), and (iv) the terms and conditions under which the
Parties will act as the distributor of the Hybrid Solution.  Align and Ormco
shall cooperate in the future to establish different list prices and discounts
as needed to address cost changes or market conditions.  All other terms and
conditions of sales of the Hybrid Solution that are not addressed in the
mutually agreed-to terms shall be set by the Party selling the Hybrid Solution
to the applicable end user.

 

6.2           Changes in Pricing.  The list price for the Hybrid Solution will
be reviewed by the Steering Committee on an annual basis, or sooner upon the
request of a Party hereto.

 

6.3           Marketing Assistance/Assignment of Sales Personnel.  Align and
Ormco shall, each at its own expense, cooperate in marketing and selling the
Hybrid Solution.  For each sales lead generated by or becoming known to a Party
hereto, each Party shall, for a preliminary time period to be agreed upon by the
Steering Committee, when requested by the Party identifying the lead, use its
reasonable efforts to provide a sales representative to assist in pursuing such
leads with a view toward generating a sale of the Hybrid Solution.

 

6.4           Marketing Plan.  The Parties will jointly develop as soon as
practicable a comprehensive marketing plan and a milestone based program plan
for the worldwide introduction of the Hybrid Solution, which introduction shall
consider, among other things, Ormco’s and Align’s respective manufacturing
capacities.  There shall be overall joint cooperation and review of all proposed
promotional and marketing initiatives with respect to the Hybrid Solution. 
Periodic conferences shall be held among the Align and Ormco marketing personnel
designated by the Steering Committee to review the progress of the advertising
and marketing initiatives implemented pursuant to this Agreement and to discuss
and review in advance any new advertising and marketing strategies with respect
to the Hybrid Solution. The Parties shall make a good faith effort to agree on
any necessary changes to the advertising and marketing strategies developed
under this Agreement.

 

6.5           Sales Efforts.

 

6.5.1        Within [*] days following the Effective Date, the Steering
Committee shall use commercially reasonable efforts to establish mutually

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

agreed upon sales targets with respect to the Hybrid Solution. Thereafter, on a
quarterly basis the Steering Committee shall review and revise such sales
targets.  Each Party shall annually establish sales goals for its sales
representatives for the sale of the Hybrid Solution consistent with achieving
such sales targets.

 

6.5.2        Each Party shall, at its own expense, use its commercially
reasonable efforts to introduce, market, promote and take orders for the Hybrid
Solution worldwide, actively seek qualified customers for the Hybrid Solution,
make regular sales calls to qualified dental professionals all in an effort to
meet and exceed such mutually agreed upon sales targets.  The Steering Committee
may, from time to time in its discretion, develop sales procedures for such
matters as contact management and enhancement and coordinated selling activities
with respect to the Hybrid Solution.

 

6.5.3        The Parties shall each, at its own cost and expense, provide its
sales professionals with sufficient training, resources and materials to
directly promote and sell the Hybrid Solution to dental professionals.

 

6.5.4        The Parties shall cooperate, each at its own expense, to develop
training materials and programs with respect to the Hybrid Solutions for use
with potential purchasers of the Hybrid Solution, and following such development
shall at its own expense, make such training available to those potential
purchasers.

 

6.6           Non-Competition.

 

6.6.1        During the Term (and during the Non-Renewal Transition Period
solely with respect to restricting the activities of the Electing Party and such
party’s Affiliates, successors or assigns), neither Ormco nor Align (nor any of
their Affiliates, successors or assigns) shall, directly or indirectly, for
itself or on behalf of or in conjunction with any Affiliate, other person, firm,
company, partnership, corporation, business, group, association or other entity
(a “Person”), engage in (or facilitate or provide any cooperation (including any
Intellectual Property) to any other such Person), whether as facilitator,
participant, owner, partner, or joint venturer, independent contractor,
consultant, advisor, sales representative, or in any managerial capacity, in any
business developing or selling a [*].

 

6.6.2        Ormco reserves all rights, for its sole benefit and profit to sell,
make, have made, import, have imported, use, distributed, offer, or offer to
sell (i) removable aligners to dental professionals; provided, however, it does
not market the removable aligners for use in combination with the Ormco Product
to treat an orthodontic patient and (ii) fixed orthodontic

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

appliances as a stand-alone solution.  Align reserves all rights, for its sole
benefit and profit to sell, make, have made, import, have imported, use,
distributed, offer, or offer to sell (i) fixed orthodontic appliances to dental
professionals; provided, however, it does not market the fixed orthodontic
appliances for use in combination with the Align Product to treat an orthodontic
patient and (ii) removable aligners as a stand- alone solution. The Parties
acknowledge and agree that no license to Intellectual Property is granted to the
other Party pursuant to this Section 6.6.2.

 

6.7           Certifications.  The Parties shall agree upon any requirements
that must be met for a dental professional to purchase the Hybrid Solution which
requirement may include the requirement for the dental professional to posses
certain qualifications or obtain a certification from Ormco or Align, including
without limitation, receiving appropriate training from Align with respect to
the Align Product features included in the Hybrid Solution.  The requirements
shall be intended to increase the likelihood that the dental professional’s
experience with the Hybrid Solution is positive.

 

6.8           No Marketing Fees.  It is contemplated that the Parties will share
equally in the effort to advertise, promote and market the Hybrid Solution, with
each Party bearing the cost of their advertising, promotional and marketing
efforts (both costs incurred internally and paid to third parties).  As a
result, unless otherwise expressly agreed upon by the parties in a separate
writing, or determined by the Steering Committee, neither Party will be required
to pay to the other a fee for any advertising, promotion or marketing services
performed by the other Party.

 

6.9           Order Flow and Fulfillment.  Each Party will only sell the Hybrid
Solutions to those dental professionals that (i) have received and are current
in the training and certification contemplated herein, and (ii) are credit
worthy as determined by mutually agreed upon criteria, and in absence of such
mutually agreed upon criteria, as determined, in its reasonable discretion, by
the Party selling the Hybrid Solution.  With respect to Hybrid Solution Version
1.0, orders for such Hybrid Solution, whether generated by Align or Ormco, shall
be submitted to Ormco for fulfillment.  Ormco shall process orders for shipment
in accordance with commercially reasonable standards.  Ormco shall submit
invoices to purchasers for products shipped and shall be responsible for
collection of such invoices.  Thereafter, for other Hybrid Solutions versions,
the Parties shall mutually agree upon an order and fulfillment process, with
each of the Parties using commercially reasonable efforts to timely manufacture,
supply and deliver their respective Products for use in the Hybrid Solution.

 

6.10         Reporting and Revenue Accounting.

 

6.10.1      Each Party shall provide to the other Party written reports fifteen
(15) days following the end of each month (provided that for those months in
which a Party’s fiscal quarter ends the report shall be, if practicable,
provided to that Party 24 hours prior to the end of its fiscal quarter) that
describe for those Hybrid Solutions sold by the reporting Party during the

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

month: the identity of the purchasers of the Hybrid Solution, the products sold,
quantities purchased, prices charged and any discounts applied.

 

6.10.2      [*] of the revenue generated from the sales of the Hybrid Solutions
shall be considered the revenue of Ormco and [*] the revenue of Align for all
accounting and other purposes.  The Steering Committee shall determine the means
to be used to calculate the revenue associated with the sale of the Hybrid
Solution after taking into account such items as any applicable sales and use
taxes a Party is required to pay, the gross invoice price of a Hybrid Solution
as packed for shipment and the following items to the extent included in the
gross invoice price: (i) sales or turnover taxes on sales invoices;
(ii) transportation charges and insurance charges on shipments to customers; and
(iii) trade or quantity discounts (but not cash discounts allowed to customers
or agents’ commissions); the handling of credits allowed for Hybrid Solution
Products returned or not accepted by the customer; and such other factors as the
Steering Committee deems appropriate.

 

6.10.3      The report described in Section 6.10.1 shall be accompanied by a
check in the amount of [*] of any payments received during the month being
reported for those Hybrid Solutions sold by the Parties (or if otherwise
instructed by a Party, shall be made by wire transfer to an account designated
by that Party in writing from time to time).  With respect to revenue received
in a currency other than U.S. Dollars, unless otherwise agreed upon by the
Parties in writing, all such revenues shall be paid in the currency in which
they were invoiced.

 

During the Term of the Agreement and for 3 years thereafter, Ormco and Align
shall keep accurate records of its compliance with the payment terms of this
Agreement.  Each Party shall have the right, effective upon thirty (30) days
prior written notice, during normal business hours, no more often than once per
calendar year (unless a prior audit reveals a discrepancy), to have audited the
relevant books and records relating to the other Party’s compliance with such
payment terms.  If a Party elects to perform such audit through its own
representatives, then the audited Party may, within thirty (30) days of receipt
of the audit result, dispute the results, in which case the auditing Party may
elect, at its sole discretion, to have the audit performed by an independent
third-party auditor.  The exercise by a Party of any right to audit or the
acceptance by a Party of any report shall be without prejudice to any of the
auditing Party’s rights or remedies.  If it is determined that the audited Party
underreported and thus underpaid or has misrepresented any payment payable to
the other Party by at least ten percent (10%) for the audited period, then the
audited Party shall, in addition to making immediate payment of the payments due
based on the actual and true items, pay all reasonable out-of-pocket costs

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

and expenses paid by the auditing Party to the independent auditor.

 

7.             Compliance with Laws and Business Practices.  Any exports, sales,
transfers, or any other disposition of Ormco Products and Align Products, to the
extent incorporated in the Hybrid Solution, are subject to the laws and
regulations of the United States.  Specifically, contracts and orders placed for
the Hybrid Solution may require advance U.S. Government Export approval or
licensing, and, therefore all such contracts and orders are subject to the
receipt of any necessary approvals and licenses.  The Parties shall solicit
orders, and each Party shall process and ship orders, in accordance with all
applicable laws and regulations.

 

8.             Regulatory Approval.  For each country, territory, or other
geographic subdivision into which the Parties agree to sell the Hybrid Solution
(the “Selling Territory”) (i) Ormco shall be responsible for obtaining from, and
maintaining with, any Regulatory Authority having jurisdiction in the Selling
Territory over an Ormco Product the regulatory approval needed to import,
manufacture and sell the Ormco Product in the Selling Territory and Ormco shall
own all such regulatory approvals and (ii) Align shall be responsible for
obtaining from, and maintaining with, any Regulatory Authority having
jurisdiction in the Selling Territory over an Align Product the regulatory
approval needed to import, manufacture and sell the Align Product in the Selling
Territory and Align shall own all such regulatory approvals.  Each Party shall
bear the cost of obtaining the regulatory approvals for which it is
responsible.  The responsibility and cost of obtaining any regulatory approvals
needed from a Regulatory Authority in a Selling Territory to import, manufacture
and sell the Hybrid Solution or any component thereof that are in addition to
those needed for the Align and Ormco Product, shall be equally shared by the
Parties.  The Parties shall jointly own those regulatory approvals.

 

9.             Customer Support.  Each Party shall establish and maintain
support facilities sufficient to provide support for the Hybrid Solutions it
provides to its customers; provided however, that Ormco shall provide mutually
agreed upon back-up support to Align with respect to the Ormco Product portion
of the Hybrid Solution and Align shall provide mutually agreed upon back-up
support to Ormco with respect to the Align Product portion of the Hybrid
Solution.  The Parties shall maintain the availability of support services for a
period of at least three years after the termination of this Agreement.  The
term “support,” for purposes of this Section 9, means resolving questions
relating to, among other things, product delivery, product use, and clinical
support.

 

10.          Intellectual Property Rights.

 

10.1         Tradenames/Trademarks.

 

10.1.1      The Hybrid Solution shall be branded with one or more Trademarks
that are acceptable to both Align and Ormco (the “Product Tradename”).  The
Product Tradename shall be used by the Parties only

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

for purposes of marketing and selling the Hybrid Solution pursuant to this
Agreement.  Notwithstanding the foregoing, this Agreement does not impose any
restrictions with respect to Align’s use of the “Invisalign” Trademark on Align
Products for any and all purposes and Ormco’s use of the “Insignia” Trademark on
Ormco Product for any and all purposes. Each Party’s use of the Product
Tradename shall comply with any mutually agreed upon Trademark usage
guidelines.  Each use by one Party of the Product Tradename shall, when
appropriate to protect the Product Tradename, be accompanied by the appropriate
trademark symbol (either “™” or “®”).  If either Party’s use of the Product
Tradename, does not comply with the then-current Trademark usage policies agreed
upon by the  Parties, such Party will promptly remedy such deficiencies upon
receipt of written notice of such deficiencies from the other Party.

 

10.1.2      Nothing herein is intended to nor shall operate to grant to a Party
any other right, title or interest in the other Party’s Trademarks.  All
goodwill resulting from the use of a Party’s Trademark will inure solely to the
Party owning such Trademark.  Neither Party will, at any time during or after
this Agreement, register, attempt to register, claim any interest in, contest
the use of, or otherwise adversely affect the validity of any of each other’s
Trademark (including, without limitation, any act or assistance to any act,
which may infringe or lead to the infringement of any such marks).

 

10.1.3      Align shall have no interest in any of Trademarks of Ormco; without
limiting the generality of the foregoing clause of this sentence, Align shall
have no rights with respect to the Trademark “Insignia” and related Trademarks. 
Ormco shall have no interest in any of the Trademarks of Align; without limiting
the generality of the foregoing clause of this sentence, Ormco shall have no
rights with respect to the Trademark “Invisalign” and related Trademarks.

 

10.2         Project Licenses.

 

10.2.1      Subject to the terms and conditions contained herein, during the
Term of this Agreement and any three-year transition period as described in
Section 12.4.3, Align hereby grants to Ormco a nontransferable,
non-sublicensable, non-exclusive license to use the Align Intellectual Property
(excluding Trademarks) solely to the extent as is required to fulfill its
obligations under this Agreement to develop, manufacture, market the Hybrid
Solution (and with respect to any three-year transition period, solely to the
extent required to continue to develop, manufacture, market, promote, offer to
sell and sell the Hybrid Solution during the transition period).

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

10.2.2      Subject to the terms and conditions contained herein, during the
Term of this Agreement and any three-year transition period as described in
Section 12.4.3, Ormco hereby grants to Align a nontransferable,
non-sublicensable, non-exclusive license to use the Ormco Intellectual Property
(excluding Trademarks) solely to the extent as is required to fulfill its
obligations under this Agreement to develop, manufacture, and market the Hybrid
Solution (and with respect to any three-year transition period, solely to the
extent required to continue to develop, manufacture, market, promote, offer to
sell and sell the Hybrid Solution during the transition period).

 

10.2.3      Neither Party shall be entitled to use the Intellectual Property of
the other Party to develop, manufacture or market a product that is not sold or
otherwise transferred as a part of the sale of a Hybrid Solution as permitted
under this Agreement.  Each Party hereto acknowledges that the other has
expended considerable time, effort and funds in developing and generating the
Intellectual Property owned by it, and has and will continue to have a
substantial proprietary interest and valuable trade secret therein.

 

10.2.4      Except as expressly provided under this Agreement, neither Party
shall (nor shall they allow any third party to): (i) decompile, disassemble,
reverse engineer or attempt to reconstruct, identify or discover, by any means
whatever, any source code, underlying ideas, underlying user interface
techniques or algorithms of any software provided by a Party hereto in object
code format or disclose any of the foregoing (except to the extent that such
restriction is impermissible under applicable law); (ii) modify, incorporate
into or with other software or documentation, or create a derivative work of any
part of the other Party’s Intellectual Property; or (iii) attempt to copy,
access, or distribute, or circumvent any use restrictions in, any software
constituting the other Party’s Intellectual Property.

 

10.3         Ownership of Intellectual Property.

 

10.3.1      Align Intellectual Property. Subject to the provisions of
Section 10.2, nothing in this Agreement grants to Ormco any right, title or
interest in and to any Align Intellectual Property.  Except for the express
licenses to Align Intellectual Property granted hereunder, Align reserves all
rights, not expressly granted hereunder, in the Align Intellectual Property.

 

10.3.2      Ormco Intellectual Property.  Subject to the provisions of
Section 10.2, nothing in this Agreement grants to Align any right, title or
interest in and any Ormco Intellectual Property.  Except for the express
licenses to Ormco Intellectual Property granted hereunder, Align reserves all
rights, not expressly granted hereunder, in the Ormco Intellectual Property.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

10.3.3      Joint Development Intellectual Property.  Joint Development
Intellectual Property shall be owned jointly by Ormco and Align, with each of
Ormco and Align (and their respective successors and assigns) holding an
undivided one-half (1/2) unrestricted interest in such Joint Development
Intellectual Property, with no duty of accounting.   For the avoidance of doubt,
any new Intellectual Property conceived of and developed solely by one party
shall be owned solely by that party.

 

10.3.4      Notwithstanding anything to the contrary in this Agreement, in the
event a Party translates into another language (“Translating Party”) any portion
of the other Party’s Intellectual Property (“Material Owner”), the Translating
Party acknowledges and agrees that ownership for such translated materials
(“Translated Materials”) shall belong to the Material Owner, and accordingly,
the Translating Party hereby irrevocably transfer, assigns and conveys (and
agrees to transfer, assign and convey) all of the Translating Party’s right,
title and interest in such Translated Materials (including copyrights therein)
to the Material Owner.

 

10.4         Protection of Intellectual Property.

 

10.4.1      Each of the Parties shall make prompt, full and complete disclosure
to the other of all Joint Development Intellectual Property it believes may be
copyrightable, patentable or of commercial value.

 

10.4.2      With respect to all Joint Development Intellectual Property believed
by either Party to be copyrightable, patentable or of commercial value, the
Parties shall decide jointly whether and where to apply for copyright, patent or
other appropriate forms of Intellectual Property registration and protection. 
To the extent the Parties agree to register and protect Joint Development
Intellectual Property in a particular jurisdiction, the Parties shall do so at
their joint expense using counsel as mutually agreed.

 

10.4.3      In the event the Parties elect not to jointly pursue protection of
any Joint Development Intellectual Property, either Party (the “Protection
Electing Party”) may seek such protection in its own name and at its sole
expense using counsel of its choice.  As to Joint Development Intellectual
Property with respect to which the Protection Electing Party elects to seek
protection, the non-electing party shall assign its intellectual property rights
in and to such Joint Development Intellectual Property to the Protection
Electing Party and the Protection Electing Party shall grant to the non-electing
party a perpetual, non-revocable, worldwide, royalty free license to use the
Joint Development Intellectual Property (for the avoidance of doubt, such
license shall survive the termination of this

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Agreement).

 

10.4.4      All expenses of obtaining, renewing and or maintaining Intellectual
Property protection or registration of a Party’s Intellectual Property shall be
borne by such Party, or, in the case of registration or protection sought
jointly for the Joint Development Intellectual Property, by both Parties sharing
equally in such expenses.

 

10.5         Enforcement of Intellectual Property Rights.

 

10.5.1      Align shall be solely responsible for enforcing any and all Align
Intellectual Property in its sole discretion, and Ormco shall be solely
responsible for enforcing any and all Ormco Intellectual Property in its sole
discretion, whether or not such Align Intellectual Property or Ormco
Intellectual Property is incorporated into the Hybrid Solution.

 

10.5.2      Each Party shall promptly to advise the other of suspected or known
material infringements on any Joint Development Intellectual Property.

 

10.5.3      The Parties shall consult as to the appropriate action to be taken
with respect to any material infringement of any Joint Development Intellectual
Property.  If the Parties agree to settle or jointly prosecute any claim for
misappropriation and/or infringement of any Joint Development Intellectual
Property, the Parties shall share equally in the costs and expenses, including
attorney’s fees, incurred in connection with such prosecution and shall share
equally in any settlements or other recoveries thereon.

 

10.5.4      If one of the Parties hereto (“Abstaining Party”) does not agree to
be responsible for its full share of the costs and expenses of enforcing Joint
Development Intellectual Property against a third party, then the other Party
(“Acting Party”) may sue in its own name and at its sole expense and, in such
case, to the extent required under applicable law, the Abstaining Party shall
agree to be joined as a plaintiff for standing purposes and to cooperate as
reasonably requested in such action (subject to reimbursement for reasonable
costs, expenses, and attorneys’ fees attributable to such cooperation).  In such
event, any recovery shall inure to the Acting Party and not to the Abstaining
Party, whether or not such Abstaining Party is compelled to  joins as a
plaintiff as provided herein.

 

10.6         Defense of Intellectual Property.

 

10.6.1      Align shall be solely responsible for defending any and all claims
of third parties against Align Products for infringement or misappropriation,
and Ormco shall be solely responsible for defending any and all claims of third
parties against Ormco Products for infringement or misappropriation, whether or
not the Align Product or Ormco Product at

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

issue in any claim is incorporated into the Hybrid Solution.

 

10.6.2      Each Party shall promptly advise the other Party of claims of
infringement brought, or threatened in a writing addressed to a Party, against
any Ormco Product or Align Product used in the Hybrid Solution.

 

10.6.3      The Parties shall consult as to the appropriate action to be taken
with respect to any third party claims asserting that the Hybrid Solution
infringes or misappropriates a third party’s Intellectual Property (a “Third
Party Claim”).  Any disputes regarding the appropriate action to be taken in
response to the Third Party Claim shall be resolved in accordance with
Section 13.7.  The Parties shall, if they jointly elect to defend against the
Third Party Claim, share equally in the costs and expenses, including attorney’s
fees, incurred in connection with such defense of the Hybrid Solution (subject
to Ormco’s responsibility for Ormco Products and Align’s responsibility for
Align Products).  Each Party shall bear only such damages as are awarded against
it.

 

10.7         Intellectual Property Marking.  The Parties shall agree in writing
to all Intellectual Property markings to be applied to the Hybrid Solution and
Joint Development Intellectual Property, including Copyright and Patent
notices.  The Parties agree that all permitted distribution and marketing of the
Hybrid Solution and Joint Development Intellectual Property (and copies thereof)
shall include such mutually agreed upon markings.

 

10.8         Confidential Information.

 

10.8.1      Confidential Information.  During the course of this Agreement, a
Party (“Receiving Party”) may be given access to information from the other
Party (“Disclosing Party”) that (i) relates to the other’s past, present, and
future research, development, business activities, products (including without
limitation computer object and source code), services, and technical knowledge,
and (ii) has been identified as confidential or reasonably deemed to be
confidential information given the circumstances of disclosure (collectively,
“Confidential Information”).  Trade Secrets included in the Jointly Developed
Intellectual Property shall be deemed the Confidential Information of both
Parties under this Agreement.  Notwithstanding, Confidential Information shall
exclude information that the Receiving Party can demonstrate: (i) was
independently developed by the Receiving Party without any use of the Disclosing
Party’s Confidential Information or by the Receiving Party’s employees or other
agents (or independent contractors hired by the Receiving Party) who have not
been exposed to the Disclosing Party’s Confidential Information; (ii) becomes
known to the Receiving Party, without restriction, from a source (other than the
Disclosing Party) that had a right to disclose it without breach of

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

this Agreement; (iii) was in the public domain at the time it was disclosed or
enters the public domain through no act or omission of the Receiving Party; or
(iv) was rightfully known to the Receiving Party, without restriction, at the
time of disclosure.

 


10.8.2      CONFIDENTIALITY OBLIGATION.  THE RECEIVING PARTY SHALL TREAT AS
CONFIDENTIAL ALL OF THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION AND SHALL
NOT USE SUCH CONFIDENTIAL INFORMATION EXCEPT AS MAY BE EXPRESSLY PERMITTED UNDER
THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING, THE RECEIVING PARTY SHALL
(I) NOT DISCLOSE OR DISTRIBUTE THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION
TO A THIRD PARTY, AND (II) USE AT LEAST THE SAME DEGREE OF CARE WHICH IT USES TO
PREVENT THE DISCLOSURE OF ITS OWN CONFIDENTIAL INFORMATION OF LIKE IMPORTANCE,
BUT IN NO EVENT WITH LESS THAN REASONABLE CARE, TO PREVENT THE DISCLOSURE OF THE
DISCLOSING PARTY’S CONFIDENTIAL INFORMATION.


 


10.8.3      AGREEMENT TERMS.  EACH PARTY AGREES THAT THE TERMS AND CONDITIONS,
BUT NOT THE EXISTENCE, OF THIS AGREEMENT SHALL BE TREATED AS THE OTHER’S
CONFIDENTIAL INFORMATION AND THAT NO REFERENCE TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT OR TO ACTIVITIES PERTAINING THERETO MAY BE MADE IN ANY FORM OF
PUBLIC OR COMMERCIAL ADVERTISING WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY; PROVIDED, HOWEVER, THAT EACH PARTY MAY DISCLOSE THE TERMS AND CONDITIONS
OF THIS AGREEMENT: (I) AS REQUIRED BY ANY COURT OR OTHER GOVERNMENTAL BODY;
(II) AS OTHERWISE REQUIRED BY LAW; (III) TO LEGAL COUNSEL OF THE PARTIES;
(IV) IN CONNECTION WITH THE REQUIREMENTS OF AN INITIAL PUBLIC OFFERING OR
SECURITIES FILING; (V) IN CONFIDENCE, TO ACCOUNTANTS, BANKS, AND FINANCING
SOURCES AND THEIR ADVISORS; (VI) IN CONFIDENCE, IN CONNECTION WITH THE
ENFORCEMENT OF THIS AGREEMENT OR RIGHTS UNDER THIS AGREEMENT; OR (VII) IN
CONFIDENCE, IN CONNECTION WITH A MERGER OR ACQUISITION OR PROPOSED MERGER OR
ACQUISITION, OR THE LIKE.


 


10.8.4 REMEDIES.  UNAUTHORIZED USE BY A PARTY OF THE OTHER PARTY’S CONFIDENTIAL
INFORMATION WILL DIMINISH THE VALUE OF SUCH INFORMATION.  THEREFORE, IF A
RECEIVING PARTY BREACHES ANY OF ITS OBLIGATIONS WITH RESPECT TO CONFIDENTIALITY
OR USE OF THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION HEREUNDER, THE OTHER
DISCLOSING PARTY SHALL BE ENTITLED TO SEEK EQUITABLE RELIEF TO PROTECT ITS
INTEREST THEREIN, INCLUDING INJUNCTIVE RELIEF, AS WELL AS MONEY DAMAGES.


 


10.8.5 REQUIRED DISCLOSURE.  IN THE EVENT THE RECEIVING PARTY MUST DISCLOSE THE
DISCLOSING PARTY’S CONFIDENTIAL INFORMATION PURSUANT TO THE ORDER OR REQUIREMENT
OF A COURT, ADMINISTRATIVE AGENCY, OR OTHER GOVERNMENTAL BODY, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, THE RECEIVING PARTY SHALL PROVIDE PROMPT NOTICE
THEREOF TO THE DISCLOSING PARTY AND SHALL USE ITS REASONABLE EFFORTS TO OBTAIN A
PROTECTIVE ORDER OR

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 


OTHERWISE PREVENT PUBLIC DISCLOSURE OF SUCH INFORMATION.


 

11.          Warranties and Limitation of Liability.

 

11.1         Warranty.  Align hereby warrants to Ormco that under normal use and
service, Align Products are free from defects in design and workmanship. Ormco
hereby warrants to Align that under normal use and service, Ormco Products are
free from defects in design and workmanship.  Each Party warrants to the other
that the products delivered by such Party for use in connection with the Hybrid
Solution will be complete and in conformity with the products regularly supplied
by each to purchasers and lessees of its other or similar products.

 

11.2         Product Warranty.  The product forming a part of the Hybrid
Solution shall be sold with a warranty to be agreed upon between the Parties
hereto, essentially to the effect that the products will be free from defects in
design, workmanship and material, for ninety (90) days following delivery
(unless otherwise agreed upon by the Parties) and on such other terms and
conditions as are to be agreed upon between the Parties.  Subject to the
limitations on warranty contained in this Agreement, Align shall assume all
liability for breach of such warranty to the extent that a breach of warranty
relates solely to Align Products incorporated into the Hybrid Solution.  Subject
to the limitations on warranty contained in this Agreement, Ormco shall assume
all liability for breach of such warranty to the extent that such breach relates
solely to Ormco Products incorporated into the Hybrid Solution. Align and Ormco
shall jointly and equally assume all liability for breach of such warranty to
the extent that a breach of warranty relates to matters that are not covered by
either of the two preceding sentences.

 

11.3         Limitation on Warranty.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN AND EXCEPT FOR WARRANTY OF TITLE WITH REPSECT TO TANGIBLE ITEMS PROVIDED
UNDER THIS AGREEMENT, NEITHER PARTY MAKES ANY OTHER WARRANTIES, EXPRESS OR
IMPLIED TO THE OTHER WITH RESPECT TO ITS PRODUCTS.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH HEREIN, THERE ARE NO WARRANTIES OR ANY AFFIRMATIONS OF FACT
OR PROMISES BY EITHER PARTY HERETO AS TO MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, INFRINGEMENT OR OTHERWISE.  THE EMPLOYEES OR AGENTS OF
NEITHER PARTY HAVE ANY AUTHORITY TO MAKE ANY WARRANTY OR REPRESENTATION
REGARDING THE MANNER OR BENEFITS OF USE OF ANY PRODUCT OTHER THAN THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

11.4         Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES, OR FOR LOSS OF PROFITS, REVENUE, OR DATA, WHETHER IN AN ACTION
IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF ADVISED OF THE
POSSIBILITY OF THOSE DAMAGES.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

11.5         Indemnity.  Upon request of one Party (“Indemnified Party”), the
other Party (“Indemnifying Party”) shall defend the Indemnified Party, its
officers, directors, employees against, indemnify for and/or settle any third
party claims, liabilities and losses, to the extent that such claims,
liabilities and losses are alleged to arise out of the Indemnifying Party’s
illegal or fraudulent acts related to the performance of this Agreement (except
to the extent that such claims, liabilities and losses are attributable to the
Indemnified Party’s own illegal or fraudulent acts).  Such indemnification is
expressly conditioned upon Indemnified Party promptly notifying the Indemnifying
Party of such third party claims in writing.  The Indemnified Party shall
cooperate with the Indemnifying Party in all reasonable respects in connection
with the defense of any such action and provide the Indemnifying Party the
authority to assume and control the defense thereof, and if it so undertakes, it
shall also undertake all other required steps or proceedings to settle or defend
any such action, including the employment of counsel, and payment of all
reasonably incurred expenses.  The Indemnified Party shall have the right to
employ separate counsel to provide input into the defense, at the Indemnified
Party’s own cost. The Indemnified Party shall not settle any claim or action
under this Section 11.5 without first obtaining Indemnifying Party’s written
permission, which permission shall not be unreasonably withheld.

 

12.          Term and Termination.

 

12.1         Term.  This Agreement, unless earlier terminated in accordance with
one or more provision of this Agreement, shall remain in effect during a period
commencing with the Effective Date and ending on [*] (the “Initial Term”);
provided, however, the Agreement shall continue to remain in full force and
effect following the end of the Initial Term for two successive two (2) year
terms (the “Renewal Terms”), unless six months prior to the end of the Initial
Term or a Renewal Term one Party provides the other written notice of its desire
to have the Agreement terminate at the end of the Term then in effect.

 

12.2         Conditions for Termination.  This Agreement shall terminate upon
any of the conditions contained in this Section 12.2.

 

12.2.1      This Agreement shall terminate upon the occurrence of a material
breach of this Agreement by either Party hereto (a “Termination for Breach”),
provided:

 

12.2.1.a             The breaching Party (the “Breaching Party”) is given a
written notice by the other Party hereto containing a claim of breach and
setting forth the nature of the breach and circumstances giving rise to such a
claim and the other Party (the “Non-Breaching Party”) does not elect to waive
its right to terminate; and

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

12.2.1.b             The Party to whom the written notice is given fails to
remedy such circumstances within sixty (60) days after receipt of the notice.

 

12.2.2      [*].

 

12.3         This Agreement shall terminate if any of the following events occur
as to one Party hereto (the “Affected Party”) and the other Party (the
“Non-Affected Party”) does not provide written notice within thirty (30) days
after it becomes aware of such event that it intends to waive termination of
this Agreement: (i) a Party makes an assignment for the benefit of its
creditors, requests or permits a proposal, arrangement or reorganization under
or, as an insolvent debtor, takes the benefit of any legislation now or
hereafter in force for bankrupt or insolvent debtors; (ii) a receiver or other
officer with like powers is appointed for a Party for a substantial part of its
assets; (iii) a lienholder takes possession of a substantial and material part
of a Party’s property; (iv) an order is made for the winding up, liquidation,
revocation, or cancellation of incorporation of a Party; or (v) a Party ceases
carrying on its business as a going concern (collectively, a “12.3
Termination”).

 

12.4         Effects of Termination/Liability.

 

12.4.1      Except as set forth herein, neither Party shall be liable to the
other for any claims, damages, costs, expenses or other charges incurred in
connection with the entering into, performance, breach, termination, expiration
or non-renewal of this Agreement including but not limited to, any damages based
on injury to reputation or on any loss (or anticipated loss) of business, sales,
profits, earnings or income, in any way related to expenditures, investments,
costs, actions taken or commitments made or entered into in reliance of or in
any way related to the performance of this Agreement, unless specifically
provided for herein.  This Section 12.4.1 shall not apply to any claims any
Party may have against another Party relating to infringement of such Party’s
Intellectual Property.

 

12.4.2      Notwithstanding the Termination Date of this Agreement, the
provisions of Sections 10 (excluding 10.1 and 10.2), 11, 12.4 and 13 shall
survive the Termination Date indefinitely, and the provisions of Section 6.10
shall survive until the third anniversary of the Termination Date.  Without
limiting the generality of the foregoing sentence, for three years after the
Termination Date, each Party shall continue to use commercially reasonable
efforts to supply to the other Party on reasonable commercial terms such number
of the other Party’s Products as may be required for a Party to fulfill orders
for the Hybrid Solution that were accepted prior to the Termination Date.

 

12.4.3      If only one Party elects to not renew any Term (the “Electing

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Party”), then the other Party (the “Non-Electing Party”) shall have the right to
continue to market, promote, offer to sell and sell the Hybrid Solution under
the Product Tradename for a period of three calendar years following the
Termination Date (in the case of such non-renewal, the “Non-Renewal Transition
Period”).  [*].  A three-year transition period shall also apply with respect to
a Termination for Breach and, to the fullest extent possible given the
circumstances of the Affected Party, to a 12.3 Termination.  The Electing Party,
[*], the Breaching Party, or the Affected Party, as applicable (the
“Non-Transitioning Party”), shall be obligated to provide the Non-Electing
Party, [*], the Non-Breaching Party, or the Non-Affected Party, as applicable
(the “Transitioning Party”) when needed, with (and manufacture as needed) such
number of the Non-Transitioning Party’s Products as are required by the
Transitioning Party for orders accepted by the Transitioning Party for the
Hybrid Solution during the three-year transition period.  The amount to be
charged by the Non-Transitioning Party for the Products it supplies to the
Transitioning Party shall be negotiated by the Parties but shall in no event
yield to the Non-Transitioning Party a gross profit per product with respect to
such Products greater than 50% of the average gross profit per product for such
Products over the 12 months preceding the Termination Date.

 

13.          Miscellaneous Provisions.

 

13.1         Authority; No Conflict.  This Agreement constitutes the legal,
valid and binding obligation of both Parties.  The Parties have the absolute and
unrestricted right, power, and authority to execute and deliver this Agreement
and to perform all obligations under this Agreement.

 

13.2         Assignment.  Neither Party shall assign this Agreement or any
interest therein or any of the rights provided herein; provided however, that a
Party undergoing a Change in Control may assign this Agreement without consent
in connection with such Change in Control of such Party [*] without the prior
written consent of the other Party.  Any assignment or transfer in contravention
of this provision shall be null and void.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto, and their respective permitted
assigns and successors.  Nothing in this Agreement shall be interpreted to grant
any rights to or permit any party to grant any rights to any person or entity
that is not a party hereto.

 

13.3         Confidentiality.  Each Party shall ensure that it, its employees
and third party agents having access to any Confidential Information or
Proprietary Information of the other Party, will restrict and control the use,
copying, modification, disclosure, transfer, protection and security of such
items, in accordance with these provisions.  Each Party shall protect the
Confidential Information or Proprietary Information of the other Party with at
least the same standard of care that it uses to protect its own like

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

information.

 

13.4         Nonsolicitation.  The Parties hereto shall not, at any time during
the term this Agreement and for a period of one year thereafter, directly or
indirectly, for itself or for any other person, firm, corporation, partnership,
association or other entity, solicit the employment of any employee of the other
Party, unless such employee or former employee has not been employed by the
other Party, its subsidiaries or its predecessors in interest, for a period in
excess of six months; provided, however, that the restrictions of this
Section 13.3 shall not apply to any solicitation (or hiring or employment as a
result of any solicitation) that consists of advertising in a newspaper or
periodical of general circulation or through the Internet.

 

13.5         Publicity.  Subject to each Party’s disclosure obligations imposed
by law or regulation or stock exchange rule or trading market listing
requirement, the Parties will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement, and no Party will make any such news release or
public disclosure without first consulting with the other Parties and receiving
their consent (which shall not be unreasonably withheld, conditioned or
delayed), and each of the Parties shall coordinate with the each other with
respect to any such news release or public disclosure and use reasonable best
efforts to obtain confidential treatment with respect to any
commercially-sensitive information required by law or regulation or stock
exchange rule or trading market listing requirement to be disclosed and to
cooperate in seeking confidential treatment for any such information or other
documentation required by law or regulation to be filed with the Securities and
Exchange Commission or other governmental entity. .

 

13.6         Notices.  All notices permitted or required hereunder shall be
effective: upon receipt if delivered personally; on the third business after
sending if sent via registered or certified U.S. mail, postage paid, return
receipt requested; on the second business day after sending, charges prepaid for
next day delivery, via a nationally recognized overnight delivery service
(Federal Express, DHL and UPS are acceptable for these purposes); and upon
acknowledgment of receipt by the Party to be charged with notice if sent via any
other means.  Notice shall be given to the following address or to such other
address as to which a Party shall give notice:

 

 

If to Align:

Align Technology, Inc.

 

 

881 Martin Avenue

 

 

Santa Clara, California 95050

 

 

Attention: General Counsel

 

 

 

 

If to Ormco:

Ormco Corporation

 

 

1717 W. Collins Ave

 

 

Orange, CA 92867

 

 

Attention: General Counsel

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

13.7         Dispute Resolution

 

13.7.1      Internal Review.  In the event that a dispute, difference or
question arises pertaining to any matters which are the subject of the Alliance
(“Dispute”), and either Party so requests in writing, prior to the initiation of
any formal legal action, the following dispute resolution shall apply:

 

13.7.2      The Steering Committee will use its good faith efforts to resolve
the Dispute within ten (10) days.  If the Steering Committee is unable to
resolve the Dispute in such period, the Steering Committee will refer the
Dispute to the Executive Sponsors as set forth in Section 13.7.3 below.

 

13.7.3      For all Disputes referred to the Executive Sponsors from the
Steering Committee above, the Executive Sponsors shall use their good faith
efforts to resolve the Dispute within twenty (20) days after such referral. If
the Executive Sponsors are unable to resolve the Dispute in such period, the
Executive Sponsors will refer the Dispute to the Chief Executive Officers of
Ormco and Align as set forth in Section 13.7.4 below

 

13.7.4      For all Disputes referred to the Chief Executive Officers from the
Executive Sponsors above, the Chief Executive Officers shall use their good
faith efforts to resolve the Dispute within twenty (20) days after such
referral.

 

13.7.5      In the event of a Dispute which cannot be resolved by the Chief
Executive Officers, either Party may commence a non-binding mediation to resolve
the Dispute by providing written notice to the other Party (a “Mediation
Notice”) informing the other Party of the dispute and the issues to be resolved
and containing a list of five (5) recommended individuals to serve as the
mediator.  Within ten (10) business days after the receipt of a Mediation
Notice, the other Party shall respond by written notice to the Party initiating
mediation, providing a list of five (5) recommended individuals to serve as the
mediator and which adds additional issues to be resolved.  The recommended
mediators shall be individuals with experience in the healthcare industry and
shall not be any employee, director, shareholder or agent of either Party or an
affiliate of either Party, or otherwise involved (whether by contract or
otherwise) in the affairs of either Party.  If, within twenty (20) business days
after receipt of the Mediation Notice, the Parties shall have been unable to
agree upon an individual to serve as mediator, or to the extent the mediator
selected by the Parties is unable to resolve the dispute, the dispute will be
settled by final and binding arbitration conducted in the manner described in
subsection 13.8 below. If, within twenty (20) business days after receipt of the
Mediation Notice, the Parties shall have agreed upon an individual to serve as
mediator, the mediator shall conduct a mediation in an effort to

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

resolve the dispute, employing commercially reasonable procedures selected by
the mediator in consultation with the Parties, completing such mediation no
later than sixty (60) days after engagement.

 

13.8         Arbitration.

 

13.8.1      Any Dispute not timely resolved in accordance with Section 13.7
herein, shall be finally and exclusively resolved by arbitration in accordance
with the then-prevailing prevailing JAMS Streamlined Arbitration Rules and
Procedures, except as modified herein (the “Rules”).  If the Dispute (including
all claims and counterclaims) is for $15 million or less, there shall be a
single arbitrator.  The parties shall have ten (10) days from commencement of
the arbitration in accordance with the Rules to agree on a single arbitrator. 
Failing timely agreement, the arbitrator shall be selected by JAMS.  If the
Dispute (including all claims and counterclaims) is for more than $15 million,
there shall be three (3) neutral arbitrators of whom each of Buyer and Seller
shall select one within twenty (20) days of the commencement of the arbitration.
The two arbitrators so appointed shall select a third arbitrator to serve as
chairperson within fourteen (14) days of the designation of the second of the
two initial arbitrators.  If any arbitrator is not timely appointed, at the
request of any party such arbitrator shall be appointed by JAMS pursuant to the
listing, striking and ranking procedure in the Rules.  All arbitration pursuant
to Section 13.8 shall be confidential and shall be treated as compromise and
settlement negotiations, and no oral or documentary representations made by the
parties during such arbitration shall be admissible for any purpose in any
subsequent proceedings.  The arbitral tribunal is not empowered to award damages
in excess of compensatory damages, and each party hereby irrevocably waives any
right to recover punitive, exemplary or similar damages with respect to any
Dispute.  Any arbitration proceedings, decision or award rendered hereunder and
the validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The award shall be
final and binding upon the parties and shall be the sole and exclusive remedy
between the parties regarding any claims, counterclaims, issues or accounting
presented to the arbitral tribunal.  Judgment upon any award may be entered in
any court having jurisdiction.

 

13.8.2      Without seeking to expand the scope of Section 13.8.1 and for
purpose of clarification only, the Parties acknowledge that the restrictions of
Section 13.8.1 do not apply to any claim(s) by one Party against the other for
infringement of one or more claims of a patent owned or controlled by either
Party.  Neither Party will be precluded from seeking provisional remedies in the
courts including, but not limited to, temporary restraining orders and
preliminary injunctions, to protect its rights and

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

interests, but such relief will not be sought as a means to avoid or stay
arbitration.

 

13.8.3      This Section 13.8 provides the sole recourse for the settlement of
any dispute arising under or in connection with this Agreement.

 

13.8.4      Any arbitration action shall be brought only in the city or county
in which the corporate headquarters of the defendant to such action is located.

 

13.9         Costs.  Except as expressly provided herein, each Party shall bear
their own costs in connection with this Agreement and the Project, including
their own costs in preparing for and participating in the resolution of any
dispute under this Agreement, and the costs of mediator(s) and
arbitrator(s) shall be equally divided between the Parties.

 

13.10       Relationship of the Parties.  The parties hereto agree that no
fiduciary, agency, employment, partnership, joint venture or franchise
relationship is created or shall be deemed to be created hereunder.  The parties
agree that in performing their responsibilities pursuant to this Agreement they
are in the position of independent contractors.  Neither Party shall have, and
neither shall represent to have, any power, right or authority to bind the other
or to assume or create any obligation or responsibility, express or implied, on
behalf of the other Party or in the other Party’s name, except as herein
expressly permitted.

 

13.11       Events Excusing Performance. Neither Party shall be liable to the
other Party for failure to perform any of the services required herein in the
event of strikes, lock-outs, acts of God, war, terrorism, earthquakes,
unavailability of supplies or other events over which that Party has no control
for so long as such events continue, and for a reasonable period of time
thereafter.

 

13.12       Entire Agreement. This Agreement (along with the Settlement
Agreement, Stock Purchase Agreement and the non-disclosure letter entered into
among Ormco, Danaher and Company on August 9, 2009) constitutes the entire
agreement and supersedes any prior agreements or understandings between the
Parties hereto regarding the subject matter hereof, and no amendment, alteration
or waiver of this Agreement shall be valid or binding unless made in writing and
signed by both Parties.

 

13.13       Interpretation. Whenever the context requires, all words used in the
singular number shall be deemed to include the plural and vice versa. The use of
the word “approval” or “consent” shall mean the prior written approval or prior
written consent. The titles of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement. The language in all parts of this Agreement shall be construed, in
all cases, according to the Parties’ intent and the Parties hereto acknowledge
that each Party has reviewed and revised this Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

the drafting Party shall not be employed in the interpretation of this
Agreement.

 

13.14       Governing Law.  This Agreement shall be governed by, and interpreted
and construed in accordance with the laws of the State of Delaware without
regard to conflict of laws principles.

 

13.15       Further Agreements.  The Parties shall enter into good faith
negotiations for the purposes of executing and delivering any additional
agreement or modifications to this Agreement necessary for the purposes of
carrying on the Project.

 

13.16       Severability.  Any provision in this Agreement found to be void,
voidable or unenforceable shall not affect the validity or enforceability of any
other provision in this Agreement.  In the event that any provision of this
Agreement shall be declared void, voidable or unenforceable by a court of
competent jurisdiction, said provision shall be deemed to be amended to provide
the Party seeking to enforce this Agreement the greatest protection available
under law.

 

13.17       Signatures.  The signatories to this Agreement represent and warrant
that they are properly authorized to execute this Agreement on behalf of the
respective Party. Each Party agrees to be bound by its own telecopied or
facsimiled signature, and that it accepts the telecopied or facsimiled signature
of the other Party hereto.

 

13.18       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument. In the event this Agreement is
translated into another language the English version shall govern.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties hereto as of the date first herein above
written.

 

 

ALIGN TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas M. Prescott

 

 

Name:

Thomas M. Prescott

 

 

 Title:

President & CEO

 

 

 

 

 

 

 

ORMCO CORPORATION

 

 

 

 

By:

/s/ Donald L. Tuttle

 

 

Name:

Donald L. Tuttle

 

 

Title:

President

 

 

 

 

 

[Signature Page to Joint Development, Marketing and Sales Agreement]

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

A-1

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

 

A-2

--------------------------------------------------------------------------------